DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “Aspects of the present disclosure” (line 1) and “In some cases” (line 2), “may” (lines 3 and 5), which can be implied.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 8, 11, 15, 19 and 28 are objected to because of the following informality:  
Claim 8 recites, “the preconfigured beam switching event” (line 3). It is suggested to replace it with “a preconfigured beam switching event” for clarity. Claim 28 is objected to at least based on a similar rational applied to claim 8.
Claim 11 recites, “... may depend ...” (line 1). It is suggested to replace it with “... depends ...” for clarity.
Claim 15 recites, “without a beam switch interruption” (line 3). It is suggested to replace it with “the beam switch interruption” for clarity.
Claim 15 recites, “by beam switching” (line 4). It is suggested to replace it with “by the beam switching” for clarity.
Claim 19 recites, “in the middle of a symbol on the second CC” (line 4). It is suggested to replace it with “in the middle of a symbol on the one of the second CCs” for clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for detecting a beam switching event ...”, “means for switching ...”, and “means for applying ...”, as recited in claim 30. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitation, “means for detecting a beam switching event ...”, it appears that the following are corresponding structures described in the specification: see, processor 1404 or circuitry for detecting beam switching 1426 in FIG. 14; ¶0116. 
Regarding the limitation, “means for switching ...”, it appears that the following are corresponding structures described in the specification: see, processor 1404 or circuitry for switching 1428 in FIG. 14; ¶0116. 
Regarding the limitation, “means for applying ...”, it appears that the following are corresponding structures described in the specification: see, processor 1404 or circuitry for applying 1430 in FIG. 14; ¶0116. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites, “beam switching across subsets” (line 2) and “beam switching within a subset” (line 3). It is unclear in what relationship “beam switching” is associated with “a beam switching event” (line 2 of claim 1). Further, it is unclear in what relationship “subsets” or “a subset” is associated with “multiple disjoint subsets” (claim 14). For the sake of examination purpose only, it is interpreted as best understood.
 Claim 15 recites, “or, while” (last line). It is unclear what “while” means and in what relationship “while” is associated with the preceding limitations. For the sake of examination purpose only, it is interpreted as best understood.
Claim 16 recites, “a same interruption time is applied across the first and second active CCs”. It is unclear in what relationship “a same interruption time” is associated with “a beam switch interruption time” (the last second line of claim 1). Further, it is also unclear whether the same interruption time is applied for every single change between adjacent CCs in the first and second active CCs or something else. For the sake of examination purpose only, it is interpreted as best understood. Claim 18 is rejected at least based on a similar rational applied to claim 16.
Claim 17 recites, “an interruption time” (line 1). It is unclear in what relationship “an interruption time” is associated with “a beam switch interruption time” (the last second line of claim 1). For the sake of examination purpose only, it is interpreted as best understood. Claim 18 is rejected at least based on a similar rational applied to claim 17.
Claim 19 recites, “beam switching” (line 3). It is unclear in what relationship “beam switching” is associated with “a beam switching event” (line 2 of claim 1). For the sake of examination purpose only, it is interpreted as best understood.
Claims 20-22 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 9, 12, 17-18, 23-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341).
Note: 3GPP1 was cited by the applicant in the IDS received on 09/08/2021. 

Regarding claim 1, 3GPP1 teaches, a method for wireless communications by a user equipment (UE) [sections 4-5, a method for simultaneous reception in case of multi-CC operations by UE], comprising:
detecting a beam switching event [section 5; 2nd paragraph; 3rd paragraph (proposal),  RAN1 to work with RAN4 to clarify whether the time needed for Rx beam switch is sufficiently small for intra-band CA case in FR2 so that no interruption is necessary at the boundary of a Rx beam switch; note that it implies that the Rx beam switch is performed, which requires detecting a beam switching event beforehand];
switching, in response to the beam switching event, a beam for communications
on a first active component carrier (CC) [section 5; 2nd paragraph; 3rd paragraph (proposal),  RAN1 to work with RAN4 to clarify whether the time needed for Rx beam switch is sufficiently small for intra-band CA case in FR2 so that no interruption is necessary at the boundary of a Rx beam switch; note that it implies that the Rx beam switch is performed, which requires detecting a beam switching event beforehand. This is considered as the Rx beam switch being performed in response to the beam switching event; further note that the Rx beam to be switched is a beam for communications on a CC0 (i.e., first active component carrier)], wherein switching the beam has an associated
beam switching delay [section 5; 2nd paragraph; 3rd paragraph (proposal), note that every beam switch including the Rx beam switch has an associated beam switching delay and further see, “time needed for Rx beam switch”]; and
applying a beam switch interruption time across one or more second active CCs
if the beam switching delay [section 5; 2nd paragraph; 3rd paragraph (proposal), RAN1 to work with RAN4 to clarify whether the time needed for Rx beam switch (i.e., beam switching delay) is sufficiently small for intra-band CA case in FR2 so that no interruption is necessary at the boundary of a Rx beam switch. If, however, the time difference between the CCs together with the Rx beam switch time is large then the UE may lose signal samples during Rx beam switch and performance will be affected; note that applying an interruption time across CC1s (i.e., second active CCs) is determined according to whether the time needed for Rx beam switch (i.e., beam switching delay) is sufficiently small or large].
Although 3GPP1 teaches, “applying a beam switch interruption time across one or more second active CCs if the beam switching delay”, 3GPP1 does not explicitly teach (see, emphasis), applying a beam switch interruption time if a delay exceeds a threshold value.
	However, Tang teaches, 
switching the beam switching event, a beam for communications on a first active component carrier (CC) [FIG. 3; ¶0029 and 0035-0037, switching to a second receive beam to receive a third downlink signal on the first component carrier (step 308)] and applying a beam switch interruption time if a delay exceeds a threshold value [FIG. 3; ¶0029 and 0035-0037, interrupting or causing interruption of downlink communication on the second component carrier (step 312) if the receive timing difference between two carriers is larger than one CP length in each SCS (i.e., threshold value)]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying “applying a beam switch interrupt time” in the system of 3GPP1 to be based on whether “the beam switching delay exceeds a threshold value” as taught by Tang in order to reduce signal/data from being lost or affected during the beam switching [¶0029 of Tang].

Regarding claim 2, 3GPP1 in view of Tang teaches, all the limitations of claim 1 as set forth above, and Tang further teaches, wherein the threshold value depends on a cyclic prefix (CP) length of at least one of the first or second carriers [FIG. 3; ¶0029 and 0035-0037, interrupting or causing interruption of downlink communication on the second component carrier (step 312) if the receive timing difference between two carriers is larger than one CP length in each SCS (i.e., threshold value); note that the threshold value depends on a CP length of each SCS of the two carriers].

Regarding claim 9, 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the one or more second active CCs" as set forth above, and 3GPP1 further teaches, wherein the one or more second active CCs are part of a group of CCs within which the interruption is applied [section 5; figure 4, note that the CC1(s) on which the interruption is applied are part of the CC1s within which the interruption is applied; in other words, the CC1s can be part of a group made of themselves].  

Regarding claim 12, 3GPP1 in view of Tang teaches, all the limitations of claim 9 and particularly, "the group of CCs" as set forth above, and 3GPP1 further teaches, wherein the group of CCs is determined implicitly to be of at least one of: a same frequency range or a same frequency band [section5; figure 4, the CC1s are in the intra-band CA (i.e., same frequency band].  

Regarding claim 17, 3GPP1 in view of Tang teaches, all the limitations of claim 1 as set forth above, and Tang further teaches, wherein a length of an interruption time applied on at least one of the first CC or the second CCs is a function of at least one a subcarrier spacing (SCS) of at least one of the first CC or the second CCs [FIG. 3; ¶0018-0021 and 0029, interrupting or causing interruption of downlink communication on the second component carrier (step 312) if the receive timing difference between two carriers is larger than one CP length in each SCS (i.e., subcarrier spacing of a carrier); note that in case of the interruption does not occur, the length of an interruption time would be “zero”, in case of the interruption does occur, the length of an interruption time would be more than zero, and thus the length of an interruption is a function of a subcarrier spacing of at least one CC].  

Regarding claim 18, 3GPP1 in view of Tang teaches, all the limitations of claim 1 as set forth above, and Tang further teaches, wherein different interruption times are applied across the first and second active CCs [FIG. 3; ¶0018-0021 and 0029, note that an interruption time is applied to one of the CC#1 and the CC#2 while another of the CC#1 and the CC#2].  

Regarding claim 23, 3GPP1 in view of Tang teaches, a method for wireless communications ..., comprising: detecting a beam switching event causing a beam switch at a user equipment (UE) for communications on a first active component carrier (CC), wherein the beam switch has an associated beam switching delay; and applying a beam switch interruption time across one or more second active CCs, if the beam switching delay exceeds a threshold value, for a similar rational applied to claim 1, and Tang further teaches, a method for wireless communications by a network entity [FIG. 4; ¶0038-0041, a method for wireless communications by a gNB/network entity], comprising: ... applying a beam switch interruption time ... when communicating with the UE [FIG. 4; ¶0038-0041, interrupting when communication with the UE].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Tang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
  
Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 29, 3GPP1 teaches, a computing device  [sections 4-5; figure 4, user equipment (UE); note that every UE can be a considered as a computing device] comprising: 
a memory [sections 4-5; figure 4, note that every UE has a memory]; and 
a processor coupled to the memory, the memory and the processor being configured to perform action(s) [sections 4-5; figure 4, note that every UE has a processor coupled to the memory configured to perform actions].
Thus, claim 29 is rejected at least based on a similar rational applied to claim 1.
 
Regarding claim 30, 3GPP1 teaches, an apparatus for wireless communications by a user equipment (UE) [sections 4-5; figure 4, user equipment (UE) for wireless communication]. 
Thus, claim 30 is rejected at least based on a similar rational applied to claim 1.

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Kwak et al (US Publication No. 2019/0280784).

Regarding claim 3, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, “the beam switching delay” as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), the beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols.  
	However, Kwak teaches, a beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols [¶0097, a beam switch cannot be completed across consecutive symbols for the cases of using the subcarriers spacing 240 and 480 kHz; note that the time take for beam switch can be longer than the consecutive symbols]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang with the teachings of Kwak since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 3.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Kwak et al (US Publication No. 2019/0280784) and further in view of Levitsky et al (US Publication No. 2019/0239135).

Regarding claim 4, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, “the beam switching delay” as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), a duration of the beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols.  
	However, Kwak teaches, a duration of a beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols [¶0097, a beam switch cannot be completed across consecutive symbols for the cases of using the subcarriers spacing 240 and 480 kHz; note that the time take for beam switch can be longer than the consecutive symbols]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang with the teachings of Kwak since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although 3GPP1 in view of Tang and Kwak teaches, “a beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols” as set forth above, 3GPP1 in view of Tang and Kwak does not explicitly teach (see, emphasis), the one or more OFDM symbols are one or more discrete Fourier Transform spread OFDM (DFT-s-OFDM) symbols.
	However, Levitsky teaches, one or more discrete Fourier Transform spread OFDM (DFT-s-OFDM) symbols [¶0039, Discrete Fourier transform (DFT) spread OFDM (DFT-s-OFDM) symbol].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang and Kwak with the teachings of Levitsky since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 5-6, 8, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Matsumura et al (US Publication No. 2022/0007406).

Regarding claim 5, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the beam switching event" as set forth above, and Tang further teaches, wherein the beam switching event comprises: receipt of ... a transmission configuration information (TCI) state [¶0021, (the UE) has to switch its Rx beam after reception of slot 1 where TCI state is indicated], 3GPP1 in view of Tang does not explicitly teach (see, emphasis), a downlink control information (DCI) indicating a transmission configuration information (TCI) state.
	However, Matsumura teaches, a downlink control information (DCI) indicating a transmission configuration information (TCI) state [¶0054 and 0063, DCI specifying TCI state].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang with the teachings of Matsumura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 6, 3GPP1 in view of Tang and Matsumura teaches, all the limitations of claim 5 and particularly, "the beam switch interruption time” as set forth above, and Matsumura further teaches, wherein a start of a beam switch time is a fixed number of symbols prior to a first symbol of a transmission scheduled or triggered by the DCI [FIGS. 1-3; ¶0059, the beam switching timing is defined by the minimum time (e.g., the number of OFDM symbols) between the DCI triggering the AP CSI-RS and transmission of the AP CSI-RS; note that a start of the beam switching time is the number of OFDM symbols prior to a start of the transmission of the AP CSI-RS (i.e., transmission scheduled or triggered by the DCI)].

Regarding claim 8, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the beam switch interruption" as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein a start of the beam switch interruption time is a fixed number of symbols prior to a first symbol of configured resources associated with the prefigured beam switching event.  
	However, Matsumura teaches, wherein a start of a beam switch time is a fixed number of symbols prior to a first symbol of configured resources associated with the prefigured beam switching event [FIGS. 1-3; ¶0059, the beam switching timing is defined by the minimum time (e.g., the number of OFDM symbols) between the DCI triggering the AP CSI-RS and transmission of the AP CSI-RS; note that a start of the beam switching time is the number of OFDM symbols prior to a start of the transmission of the AP CSI-RS (i.e., configured resources associated with the TCI state configuration specified by the DCI].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang with the teachings of Matsumura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 26, although 3GPP1 in view of Tang teaches, all the limitations of claim 23 and particularly “the beam switching event” as set forth above, and Tang further teaches, sending the UE an indication indicating a transmission configuration information (TCI) state [¶0021, the UE is indicated with a TCI state in slot 1, which implies sending the indication the UE], wherein the indication causes the beam switching event [¶0021, based on the TCI states in slots 1 and 2, UE has to switch its Rx beam], 3GPP1 in view of Tang does not explicitly teach (see, emphasis), the indication is a DCI.  
	However, Matsumura teaches, the indication is a DCI (that causes beam switching event) [¶0063, the DCI specifies the TCI state causing the beam switching event].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang with the teachings of Matsumura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 8.

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Wu et al (US Publication No. 2020/0236623).

Regarding claim 7, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the beam switching event" as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein the beam switching event is preconfigured for monitoring or transmitting a control channel or reference signal.
	However, Wu teaches, wherein the beam switching event is preconfigured for monitoring or transmitting a control channel or reference signal [FIG. 4; ¶0065-0068 and 0151, the time information of the beam sweeping is preconfigured by base station through a broadcast message/SSB signals (i.e., reference signal)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang with the teachings of Wu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Park et al (US Publication No. 2012/0177147).

Regarding claim 10, although 3GPP1 in view of Tang teaches, all the limitations of claim 9 and particularly, "the group" as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein carriers in the group share common radio frequency front end (RFFE) components.
	However, Park teaches, wherein carriers in a group share common radio frequency front end (RFFE) components [¶0005, multiple carriers share the RF front-end].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 3GPP1 in view of Tang to include the above-mentioned features as taught by Park because it would provide the system with the enhanced capability of enabling cost-effective and hard-efficient implementations [¶0005 of Park].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Thangarasa et al (US Publication No. 2018/0176810).

Regarding claim 11, although 3GPP1 in view of Tang teaches, all the limitations of claim 9 and particularly, "the group of carrier" as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein the group of carriers may depend on a UE capability report.
	However, Thangarasa teaches, the group of carriers depends on a UE capability report [¶0164, grouping of carries is based on capability information of wireless device].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 3GPP1 in view of Tang to include the above-mentioned features as taught by Thangarasa in order to simplifying and improving measurement procedure by grouping the carriers [¶0180 of Thangarasa].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Nikhil et al (US Publication No. 2019/0053072).

Regarding claim 13, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein switching the beam involves a beam in a defined group of beams.  
	However, Nikhil teaches, wherein switching the beam involves a beam in a defined group of beams [FIGS. 2A-3B; ¶0031-0037, switching a beam involves a beam in a plurality of fine beams; note that the plurality of fine beams is defined, so the UE or the TRP to select a beam for switching therefrom].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang with the teachings of Nikhil since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 14, 3GPP1 in view of Tang and Nikhil teaches, all the limitations of claim 13 and particularly “the group of beams” as set forth above, and Nikhil further teaches, wherein the group of beams comprise reference beams grouped into multiple disjoint subsets [FIGS. 2A-3B; ¶0031-0037, the plurality of fine beams comprises CSI-RS (i.e., reference beams) grouped into multiple subsets each of which corresponds to one of a plurality of coarse beams (i.e., multiple disjoint subsets; further see, ¶0037, “CSI-RS numbers 1-4 correspond to one of the SS beams, namely SS beam number 1, SS(1). In FIG. 3B, CSI-RS numbers 5-8 correspond to one of the SS beams, namely SS beam number 2, SS(2)”; note that the “CSI-RS numbers 1-4“ corresponding to one subset and “CSI-RS numbers 5-8” corresponding to another subset are separate/disjointed].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Hu et al (US Publication No. 2022/0104059) and further in view of Jung et al (US Publication No. 2021/0352689).

Regarding claim 15, although 3GPP1 in view of Tang and Nikhil teaches, all the limitations of claim 14 as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), beam switching across subsets causes a beam switch interruption; and beam switching within a subset can be performed without a beam switch interruption.
	However, Hu teaches, beam switching across subsets causes a beam switch interruption [FIGS. 4A-4B; ¶0091-0092, beam switching across BWPs causes a switch interruption; note that switching in BWPs results in switching in carrier frequencies/beam]; and a switching within a subset can be performed without a beam switch interruption [FIGS. 4A-4B; ¶0091-0092, switching in SSBs within each BWP can be performed without the switch interruption].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang with the teachings of Hu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although 3GPP1 in view of Tang and Hu teaches, “beam switching across subsets causes a beam switch interruption; and a switching within a subset can be performed without a beam switch interruption”, 3GPP1 in view of Tang and Hu does not explicitly teach (see, emphasis), beam switching within a subset.  
	However, Jung teaches, a beam switching within a subset (including a group of beams) [FIG. 5; ¶0171-0177 and 0422, beam switching across SSBs within each BWP/subset (including a plurality of beams)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang and Hu with the teachings of Jung since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Liao et al (US Publication No. 2021/0410128).

Regarding claim 16, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein a same interruption time is applied across the first and second active CCs.
However, Liao teaches, wherein a same interruption time is applied across the first and second active CCs [FIG. 3; ¶0031-0033, see case 4 where the interruption times in CC#2 and CC#3 are the same].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 in view of Tang with the teachings of Liao since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Cirik et al (US Publication No. 2019/0253941).

Regarding claim 19, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the first CC” and “the second CC" as set forth above, and Tang further teaches, determining what symbol or symbol portions are invalid during the beam switch interruption time [FIGS. 1 and 2A-2B; ¶0029 and 0035-0037, interruptions are performed for DL transmission during beam switching; note that the interruption requires determining a resource for being interrupted/invalid and the resource for being interrupted could be one symbol, one slot, or one frame] such that beam switching on the first CC occurs in the middle of a symbol on the second CC [FIGS. 1 and 2A-2B; ¶0029 and 0035-0037, note that the beam switching on the CC#1 occurs in the middle of a symbol on the CC#2 (see, FIG. 2A or 2B)], 3GPP1 in in view of Tang does not explicitly teach (see, emphasis), if one of the second CCs has a lower subcarrier spacing (SCS) than the first CC.
	However, Cirik teaches, if one of the second CCs has a lower subcarrier spacing (SCS) than the first CC [¶0249, if configured with CA, different component carriers have different subcarrier spacings].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “determining what symbol or symbol portions are invalid during the beam switch interruption time” in the system of 3GPP1 in view of Tang to be based on a situation where one of the second CCs has a lower subcarrier spacing (SCS) than the first CC, as taught by Cirik in order to support different types of services with different service requirements (e.g., data rate, latency, reliability) [¶0249 of Cirik].  

Regarding claim 21, 3GPP1 in view of Tang and Cirik teaches, all the limitations of claim 19 and particularly, “determining what symbol or symbol portions are invalid during the beam switch interruption time” as set forth above, and Tang further teaches, wherein an entire symbol that at least partially overlaps with the beam switch interruption time is considered invalid [FIGS. 1 and 2A-2B; ¶0029 and 0035-0037, note that the interruption requires determining a resource for being interrupted/invalid and the resource for being interrupted could be one symbol (i.e., entire symbol which overlaps with the interruption time), one slot, or one frame].  

Claim 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Cirik et al (US Publication No. 2019/0253941) and further in view of Martinez et al (US Publication No. 2020/0007374).

Regarding claim 20, although 3GPP1 in view of Tang and Cirik teaches, all the limitations of claim 19 and particularly, “determining what symbol or symbol portions are invalid during the beam switch interruption time” as set forth above, and Tang further teaches, a symbol that at least partially overlaps with the beam switch interruption time is considered invalid [FIGS. 1 and 2A-2B; ¶0029 and 0035-0037, note that the interruption requires determining a resource for being interrupted/invalid and the resource for being interrupted could be one symbol (i.e., entire symbol which overlaps with the interruption time)], 3GPP1 in view of Tang and Cirik does not explicitly teach (see, emphasis), wherein only a portion of a symbol ... is considered invalid.  
	However, Martinez teaches, wherein only a portion of a symbol ... is considered invalid [FIG. 4; ¶0050-0051, the corrupted portion of the symbol is discarded].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “a symbol for being invalid” in the system of 3GPP1 in view of Tang and Cirik to be “a portion of the symbol” as taught by Martinez in order to increase usability of symbol resources [¶0050-0051 of Martinez].

Regarding claim 22, although 3GPP1 in view of Tang and Cirik teaches, all the limitations of claim 19 and particularly, “determining what symbol or symbol portions are invalid during the beam switch interruption time” as set forth above, and Tang further teaches, wherein a symbol that at least partially overlaps with the beam switch interruption time is considered invalid [FIGS. 1 and 2A-2B; ¶0029 and 0035-0037, note that the interruption requires determining a resource for being interrupted/invalid and the resource for being interrupted could be one symbol (i.e., entire symbol which overlaps with the interruption time)], and wherein an entire second symbol that at least partially overlaps with the beam switch interruption time is considered invalid [FIGS. 1 and 2A-2B; ¶0029 and 0035-0037, note that the interruption requires determining a resource for being interrupted/invalid and the resource for being interrupted could be one symbol (i.e., entire symbol which overlaps with the interruption time), one slot, or one frame], 3GPP1 in view of Tang and Cirik does not explicitly teach (see, emphasis), wherein only a portion of a first symbol ... is considered invalid .
	However, Martinez teaches, wherein only a portion of a first symbol ... is considered invalid [FIG. 4; ¶0050-0051, the corrupted portion of the symbol is discarded].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “a symbol for being invalid” in the system of 3GPP1 in view of Tang and Cirik to be “a portion of the symbol” as taught by Martinez in order to increase usability of symbol resources [¶0050-0051 of Martinez].  

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Zhou et al (US Publication No. 2022/0174766) [FIG. 12]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469  


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469